 MISSION RUBBER CO.Mission Rubber Company, Inc.andLocal 585, UnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO. Case 21-CA-10651March 1, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn October 30, 1972, Administrative Law JudgeIrvingRogosin issued the attached Decision, asmodified by an Erratum, in this proceeding. There-after,Respondent filed exceptions and a supportingbrief and the General Counsel filed limited excep-tions and a brief answering Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions 1 of theAdministrative LawJudge 2 and to adopt his recommended Order, asmodified herein.1.The section of the Administrative Law Judge'sDecision entitled "The Remedy" does not clearlyindicate that each of the 14 employees who was laidoff, including those employees who have alreadybeen reemployed by Respondent, is entitled toimmediate and full reinstatement to his former jobor, if such job no longer exists, to a substantiallyequivalent job without prejudice to his seniority andother rights and privileges. Accordingly, in order toinsure that each of the 14 employees laid off onFebruary 16, 1972, is afforded full and completereinstatement privileges, the third paragraph andfootnote 21 of the section of the Administrative LawJudge's Decision entitled "The Remedy" are deletedand the following are substituted therefor:Having found that the 14 employees named inthe complaint, as shown in the Appendix, werediscriminatorily laid off on February 16, 1972,andwere not reinstated until various datesbetweenMarch 3 and April 6, 1972, it will beordered that Respondent make each of saidemployeeswhole for any loss of pay suchemployees may have sustained by reason of the-1 In the absence of exceptionsthereto,we adopt,pro forma,theAdministrative Law Judge'sfindings,thatRespondent (1) violated Sec8(a)(1) and(3) of the Act by discnmmatonlytransferringto a new workarea and position,and by subsequentlydischarging, employee FranciscaGutierrez,and (2)violatedSec8(a)(1)of theAct by unlawfullyinterrogatingemployeesconcerning their union and concerted activities,threatening them with reprisals, engaging in, and creating the impression ofengaging in, surveillance of their union and other protectedconcertedactivities,and by distributing the noticeattachedto employees' timecards202 NLRB No. 1733discrimination against them from the date eachsuch employee was laid off until the date ofreinstatement, together with interest; that Re-spondent offer each of said 14 employees, includ-ing those who have been reemployed by Respon-dent,21 immediate and full reinstatement to suchemployee's former job or, if such job no longerexists, to a substantially equivalent job withoutprejudice to such employee's seniority and otherrights and privileges, and make any such employ-eeswhole for any loss of pay they may havesuffered by reason of such discrimination fromthe date of said layoff on February 16, 1972, tothe date of reinstatement or offer of reinstate-ment, as the case may be, and offer immediateand full reinstatement to Francisca Gutierrez toher former job or, if such job no longer exists, to asubstantially equivalent job, without prejudice toher seniority and other rights and privileges, andmake her whole for any loss of pay she may havesuffered by reason of the discrimination againsther from February 24, 1972, the date of herdischarge, to the date in June 1972, when she wasreinstated,without prejudice to her seniority orother rights and privileges, with backpay comput-ed in accordance with the Board's formula inF.W. Woolworth Company, 90NLRB 289, togetherwith interest at the rate of 6 percent per annum asprovided inIsisPlumbing & Heating Co.,138NLRB 716.11Respondent contends that, with one or two exceptions, allemployees laid offon February16were recalled between March 3and April3Direct evidence of the date of reinstatementwas offeredonly withregard toabouthalf the laid-off employees In addition,the recordisunclear astowhethereach ofthe employees who wasrecalledwas reinstated to his or herformer job,or substantiallyequivalentjob,withoutprejudice to such employee'sseniority andother rights and privileges2.We note that Respondent employs a significantnumber of Spanish-speaking individuals. According-ly, the Administrative Law Judge's recommendedOrder is modified by requiring that the notice marked"Appendix" be posted at Respondent's premises inboth the English and Spanish languages.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-on July 19, 19722The AdministrativeLaw Judge made certain inadvertent errors in hisDecision which arecorrected as followsUndersection III D I,the fourthsentence of the second paragraph should refer to "Herrera's niece" and notto "Medina's niece " In the fifthparagraphof the same section,in the firstsentence delete all reference to Plant ManagerJerryHofberger,and changethe end of the fourth sentenceto read, "6, in the pressroomof the rubberdepartment " 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDedOrder of the Administrative Law Judge, asmodified below, and hereby orders that MissionRubber Company, Inc.,Whittier,California, itsofficers,agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order:1.Substitute the following for paragraph 2(a):"(a)Offer each of the 14 named employees,including those who have been reemployed byRespondent, immediate and full reinstatement to hisor her respective former job or, if that job no longerexists,to a substantially equivalent job, withoutprejudice to his or her seniority or other rights andprivileges, and offer Francisca Gutierrez immediateand full reinstatementto her former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to her seniority or other rights andprivileges."2.Substitute the following for paragraph 2(e):"(e)Post at its plant and office in Whittier,California, in both the English and Spanish lan-guages,copiesof the attached notice marked"Appendix." Copies of the said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's authorizedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.engage in, solicit employees to engage in, orcreate the impression that we are engaging in,surveillanceofunion or protected concertedactivities of our employees.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, to joinor assist the above-named or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, to engagein concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrain from any or all such activities, exceptto the extent that such right may be affected by.an agreement requiring membership in a labororganization as a condition of employment, inconformity with Section 8(a)(3) of the Act.WE WILL offer each of the 14 employees namedbelow, as well as Francisca Gutierrez, immediateand full reinstatementto his or her former job or,ifthat job no longer exists, to a substantiallyequivalent job, without prejudice to his or herseniority and other rights and privileges and makeeach of said employees whole for any loss of paysuch employees may have suffered by reason ofour discrimination against them. The names ofthe 14 employees referred to above are:Eusebio QuinteroEverardo AndradeMargaret AyalaAmelia HerreraAntonio LoeraFaustina CuellarAlfonso SamaniegoAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership of ouremployees-in Local 585, United Rubber, Cork,Linoleum and PlasticWorkers of America,AFL-CIO, or in any other labor organization, bydiscriminating in any manner in regard to hire,tenure,or any other term or condition ofemployment by discharging, laying off, or in anyother manner discriminating against said employ-ees, except as authorized in Section 8(a)(3) of theAct.WE WILL NOT interrogate our employees con-cerning their union membership, activities, andsympathies; threaten them with reprisals becauseof their union or protected concerted activities;BerthaMedinaCarlota OlivaresGuadalupe LanderosLinda AstorgaAlicia CamarenaChristine ArnoldCarlos VillanuevaWE WILL rescind the notice distributed to ouremployees on July 19, 1972, and notify them ofsuch rescission by written notices attached totheir timecards.All our employees are free to become or remain orto refrain from becoming or remaining members ofthe above-named or any other labor organization.MISSION RUBBERCOMPANY, INC.(Employer)DatedBy(Representative)(Title)We will notifyimmediatelythe above-named indi-viduals, if presentlyserving inthe Armed Forces ofthe UnitedStates,of the rightto full reinstatement,upon applicationafter discharge fromtheArmedForces,in accordancewith theSelectiveService Actand theUniversal Military Training and Service Act. MISSION RUBBER CO.35Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Eastern Columbia Building, Room600, 849 South Broadway,Los Angeles,California90014,Telephone213-688-5254.DECISIONSTATEMENT OF THE CASEIRVINGRoGOSIN,AdministrativeLaw Judge: Thecomplaint, issuedMay 1, 1972, alleges that (1) aboutFebruary 16, 1972, Respondent laid off or discharged, andhas since refused to reinstate, 14 named employees;' (2)about February 17, 1972, transferred employee FranciscaGutierrez from her regular work area and position to adifferent one, and failed and refused to return her to herformer work area and position, and, thereafter, aboutFebruary 24, 1972, discharged, and has since failed toreinstate, said employee, all because of the union or otherprotected concerted activities of said employees, therebyengaging in unfair labor practices in violation of Section8(a)(3); and (3) at various times, during February, March,and April 1972, through named supervisors, committedvarious acts of interference, restraint, and coercion,including unlawful interrogation, solicitation to repudiatetheUnion, surveillance and creation of the impression ofsurveillance, threats of reprisals, including plant closure,charges that the Union would report employees to theimmigration authorities, which would result in deportationand consequent loss of employment, warning employeesagainst signing union authorization cards or engaging inunion or other protected concerted activities, and notifyingemployees that Respondent would not rehire any who hadengaged in such activities, and warning them againstfurther involvement in union or other protected concertedactivities, thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and Section 2(6) and (7) ofthe Act.2Respondent's answer admits the procedural and jurisdic-tional allegations of the complaint; the supervisory statusof one but not two other persons named in the complaint;the layoffs of the named employees; and the transfer ofemployee Gutierrez from her regular position and stationtoanother,asalleged in the complaint, but deniesgenerally the remaining substantive allegations of thecomplaint, including those relating to Gutierrez' discharge.Hearing was held before me on July 18, 19, 20, 21, 26,and 27, 1972, at Los Angeles, California. All parties`appeared and were represented by counsel (no separateappearance having been filed by or on behalf of theCharging Party), were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce oral and documentary evidence relevant and materialto the issues, to argue orally, and to file briefs andproposed findings of fact and conclusions of law. On thethird day of the hearing, the General Counsel moved toamend the complaint to allege that Respondent hadengaged in a further act of interference the day before bydirectingemployees to cease engaging in union orconcerted activities. The motion was granted over Respon-dent's objection. At the close of the evidence, the GeneralCounsel moved to conform the pleadings to the proof as toformalmatters not affecting the substantive issues. Themotionwas allowed without objection.During oralargument,Respondent moved to strike specified para-graphs of the complaint for lack of evidence. Ruling onsaidmotion having been reserved, the motion is herebydenied. Pursuant to an extension of time duly granted, theGeneral Counsel and Respondent filed briefs on October2, 1972. No proposed findings and conclusions of law havebeen filed by any of the parties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefsof the parties, which have been carefully considered, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, andit is hereby found that, at all times material herein, MissionRubber Company, Inc., a corporation, Respondent herein,has been engaged in the manufacture of rubber and castiron products at its facility in Whittier, California.In the conduct of its business, Respondent sells and shipsgoods, products, and materials valued in excess of $50,000annually directly to customers located outside the State ofCalifornia, and purchases and receives goods, products,and materials valued in excess of $50,000 directly fromsuppliers located outside the State of California.The complaint further alleges, Respondent's answeradmits, and it is hereby found, that, at all times materialherein,Respondent has been an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 585,United Rubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO, the Union herein,is, andat all times material herein has been,a labor organizationwithin the meaning of Section 2(5) of the Act.'EusebioQuintero,EverardoAndrade,MargaretAyala,AmeliaHerrera,Antonio Loera, Faustma Cuellar, Alfonso Samamego, BerthaMedina, Carlota Olivares, Guadalupe Landeros, Linda Astorga, AliciaCamarena, Christine Arnold, and Carlos Villanueva2Designations herein are as follows the General Counsel, unlessotherwisenoted,his representatives at the hearing;MissionRubberCompany, Inc, Respondent, the Company or the Employer, Local 585,UnitedRubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO, the Union or the Charging Party, the National LaborRelationsAct, as amended (61 Star 136, 73 Stat 519, 29 U S C. Sec. 151,et seq ),theAct, the National Labor Relations Board, the Board. The original chargewas filed and served on February 17, 1972, an amended charge, on March6, 1972 36DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.IntroductionMission Rubber Company, Inc., Respondent herein, andMission Clay Products Corporation, herein referred to asthe Rubber Company and Clay Products, respectively, areseparate but related corporations engaged in the businessofmanufacturing cast iron and clay couplings for use injoining pipe used in the construction industry. The claycouplings are used in connection with clay pipes, which aremanufactured by Clay Products. Clay Products wasincorporated in 1951; the Rubber Company, in 1959. Thecapital stock of Rubber Company is wholly owned by ClayProducts, and Ben B. Garrett is president and chiefexecutive officer;Walter N. Garrett, his son, vice presi-dent; and Katherine R. Garrett, secretary-treasurer of bothcorporations. Clay Products maintains plants at Fremont,Corona, and Santa Fe Springs, and headquarters atWhittier,Califorma, where the plant and office of theRubber Company are also located. In addition to his dutiesat the Rubber Company, Walter Garrett is in charge ofClay Products Northern Division at the Fremont plant,which serves the territory north of Bakersfield and SanLuisObispo.The Rubber Company's sales are madealmost exclusively to Clay Products, which is responsiblefor 98 percent of all sales of products manufactured by theRubber Company. Only the Rubber Company, however, isdirectly involved in these proceedings.Departments at the Rubber Company consist of theclamp department, primarily involved in these proceedings,inwhich are located the assembly, packaging, andstamping departments, and a machine shop which servesthe clamp and rubber departments. The rubber depart-ment, consists of a mill room, in which the material ismixed, blended, and prepared, then sent to the pressroom,where the product is actually fabricated. The volume ofwork performed in the clamp department is necessarilydependent upon the amount of work generated in therubber department, and due to the nature of the itemsbeing manufactured, 60 or 70 percent of the employees inthe clamp department are involved in the manufacture ofcast iron couplings, the remainder being engaged in theproduction of couplings for clay products.For the past several years, peak employment at theRubber Company, reached principally during the year1971, amounted to about 90. During such peak employ-ment, Respondent's volume of sales amounted to approxi-mately $200,000 a month, divided almost equally betweencast iron and clay couplings.3During November 1971, when about 70 percent of thework in the clamp department consisted of cast ironrelatedproducts, sales of cast iron couplings droppedsharply. This resulted, according to Vice President Gar-rett,4 from several factors, including the failure of the ironcoupling to withstand "thrust" or pressure tests by3The term "clay couplings" is apparently used to denote couplingsproduced for use with clay pipe.4Unless otherwise indicated or required by the context, all furtherreferences herein to Garrett are intended to apply to this individualPresident Garrett did not testify.sUnless otherwise stated, or required by the context, all events occurredmunicipal officials and engineers, the incompatibility ofthe product when used with fittings of unconventionalspecifications, especially those produced by foreign manu-facturers, alleged unfair competition by domestic manufac-turers, including widespread disparagement of Respon-dent's product and price cutting. Garrett testified thatRespondent did not become fully aware of the drasticdecline in sales until December and January. Consequent-ly, according to him, Respondent resorted to three layoffsin January, and the one on February 16, the subject matterof this proceeding.B.TheOrganizationalCampaignOn February 3, 1972,5 Amelia "Molly" Herrera, aspotwelder in the clamp department, communicated withInternational Union Representative Howard E. Sharp andarranged to have him meet with employees at the home ofBertha Medina, another clamp department employee, thefollowing Sunday afternoon, February 6. Seven employees,including Herrera, Medina, Faustina Cuellar, and Marga-retAyala, among the named alleged discriminatees,attended thismeeting.Another meeting was held atMedina's home the following evening, February 7, attend-ed by 38 employees. A number of the employees signedunion authorization cards at either the first or secondmeeting. Other employees signed cards in the plant. OnFebruary 10, the Union filed a representation petition(21-RC-12545) seeking to represent Respondent's employ-ees.6 A copy of the petition was mailed to Respondent onFebruary 11, a Friday, which came to its attention onFebruary 14. The processing of the petition was "blocked"by the filing of the unfair labor practice charges in thiscase.C.Interference,Restraint,and CoercionOn February 15, Floorlady Maggie Morales, throughAssistant Floorlady Edna "Virginia" Thompson, notifiedthe clamp department employees that a meeting was to beheld in that department after lunch. When they assembledat her desk, Morales addressed them in Spanish, and beganby telling them that Garrett Sr. had sent for her, told herthat he had received a letter from the Union, and thatsomebody wanted to start a union. She told the group thatGarrett had intended to speak to them but had decided tohave her do so instead. Present among the employees wereall but the two mill room employees, alleged to have beendiscriminatorily laid off the following day.Morales stated that the Company had a list of allemployees who had signed union cards and urged thosewho had done so to notify the Union that they no longerwanted it to represent them. As to those who had notsigned cards,Morales told them that if they wereapproached to sign cards while in their automobiles, toclose their doors and roll up their windows. She also urgedduring theyear 19726The unit describedin the petition is as follows:All production,maintenance,shipping,and receivingemployees and truckdrivers employedby the employerat itsWhittier, California,plant, excluding alloffice clericalemployees, guards,professionalemployees and supervisorsas defined in theAct MISSION RUBBER CO.37them to ignore anyone who might call on them at home tosign cards.Morales reminded them that the Company had assistedsome of them with their immigration papers, and warnedthat the Union would deny membership to employees whowere in the country illegally, and report them to theimmigration authorities. She told them that the Union was"no good," would promise them anything but that all itwanted was their money. She stated that the Company didnot want a union, that it would not do either of them anygood; and that the Union had tried to get into anotherplant without success. She warned that if the Union got in,theCompany would "go broke" and have to close theplant, thereby depriving the employees, including her, ofjobs because the Company could not afford a union.Antonio Loera, an assembly employee, remarked thatperhaps the Union would not do the Company any goodbut that it would benefit the employees. When Moralesasked him whether he presumed to be speaking for theother employees, he told her that she might as well knowthat they were all involved.Linda Astorga, a spotwelder, remarked that her husbandbelonged to a union and that he had never experienced anyof the problems which Morales raised. When Astorgaprotested that the Company was not paying the samewages for the same work as other companies, Moralesretorted that no one was forcing her to work there, andasked Astorga whether she, too, was involved with theUnion. Astorga acknowledged that she was.Faustina "Tina" Cuellar questioned why the Companywas not paying the same wages as other companies, andventured that "all this could have been avoided" if theCompany had granted the employees a cost-of-livingincrease.Morales retorted that the law allowed theCompany to pay a minimum wage, and that was what theemployeeswere receiving.Cuellar rejoined that theCompany was only paying the minimum wage because itwas compelled to do so by law.Margaret Ayala suggested that Morales call for a showof hands of employees who were not in favor of the Union,and then put the question herself. Two employees, Anna(Aldarte) Frances and Lupe Marquez, raised their hands,and Morales told them to put their hands down. Moralesreproved the employees for "letting her down," after she7According to Herrera's undisputed and credited testimony,a week ortwo before Christmas,some 2 months before the organizational campaign atthe plant,she questioned Morales about the results of a union campaign atRespondent's Corona plant Morales told her that Garrett Sr had instructedher to discharge any employee discovered talking about the Union Thisepisode undoubtedly prompted Morales' remark8The above findings are based upon the composite testimony of variousemployees who attended this meeting Morales did not testify, Respondent'scounsel arguing that he did not call her because of the possible adverseeffect itmight have on employee discipline and morale. WhateverRespondent's reasons for not calling Morales as a witness,the testimony ofthe employees stands uncontradicted,and it is found that Morales made thestatements as found above9Thompson did not testify, and these findings are based on Madrigal'sand Cuellar's uncontradicted,credible,and mutually corroborative testimo-nyAlthoughRespondent stipulated at the hearing that Morales was asupervisor within the meaning of the Act, it denied the supervisory status ofThompson Thompson was admittedly Morales' assistant, and the recorddiscloses that she has substituted for Morales,on a fairly regular basis, forat least several hours once or twice a week She is the highest hourly paidemployee in the department In Morales' absence,Thompson assigns workhad told Garrett Sr. whom she referred to as "el viejito,"["theoldman"], that her employees had not beenresponsible for the organizational activity. Herrera askedMorales whether Garrett had said anything about a raise.Morales told her that that was not the purpose of themeeting, and accused Herrera of "starting the Union."When Herrera asked her why she assumed that, Moralessaid, "Because you always talk to me about the union andabout raises." 7Morales then announced that she wantedtoknow which employees sided with her and theCompany, and which did not. When no response wasforthcoming,Morales stated that she would have to tellGarrett that the organizational activity had originated inthe clamp department.Soon after the employees returned to work, Moralesengaged Francisca Gutierrez in a conversation at her workstation.Morales asked her if she had signed a card.Gutierrez replied that she had not and asked why she wasbeing asked.Morales told her that she was always"complaining about too much work," and that she was nothappy in her job. When Morales asked Gutierrez who wassigning up the employees, she said she did not know.8At about the same time, Assistant Floorlady ThompsonapproachedMadrigal at her work station, near whichCuellar was also working, and asked Madrigal whether shehad signed a union card. Madrigal replied, "I don't knowwhat you are talking about." Thompson continued, "Yes,one of those cards that the union gives you." Madrigal saidthat she had signed nothing but her paycheck. Thompsonthen asked Cuellar whether she had signed a card and she,too, denied it. Then, addressing Cuellar, Thompson said,"Well, if you know anything about it, let me know; I'mcurious." Cuellar responded that she knew nothing aboutit,and that she was "standing on [the] Fifth Amend-ment." 9It is,therefore, found that by Morales' statements at themeeting of February 15, by her subsequent interrogation ofGutierrez, and by Thompson's interrogation of Madrigaland Cuellar, as described above, Respondent has inter-feredwith, restrained, and coerced employees in theexerciseofrightsguaranteed in Section 7, therebyinterferingwith,restraining,and coercing employeeswithin the meaning of Section 8(a)(1) of the Act.ioto the employees and directs them in the performance of their jobs. Sheassists them in any problems relating to their work or in the event ofbreakdown in the welding equipment,and attempts to make such repairs asdo not require the attention of a mechanic She is earned on companyrecords as assistant floorlady, and there is evidence that she has authorityresponsibly to directthework of employees in her department duringMorales' absence in other than routine fashion There is no evidence thatshe has authority to hire or discharge,although there is evidence that she"hired" one employee, who had previously been interviewed by Morales,while the latter was on vacation Otherwise,there is no evidence that shepossessed any of the indicia of a supervisor as defined in the Act.Nevertheless,it is evident that Respondent held her out to the employees inher department,and that they reasonably believed her to be, acting asMorales' surrogate[sic]Moreover,it is clear from Thompson's remarks,following so closely on the heels of Morales' remarks of similar import tothe assembled employees,obviously authorized by management, thatThompsonwas expressing the views of management,and that Respondentis bound bythose remarks10For reasons stated inSinclairCompany v N L R B,397 F 2d 157,affdsub nomN L.R B v Gissel PacAing Company, Inc,395 U S 575, 619,(Continued) 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDD.DiscriminationinRegardtoHire andTenure of Employment1.The layoff of February 16On February 16, the day after Morales addressed theemployees in the clamp department, and 2 days afterRespondentbecame awareof the filing of the representa-tion petition, Respondent laid off the 14 employees namedin the complaint, 12 of whom had been employed in theclamp department, and 2, in the rubber department.Nearly all were subsequently reinstated by April 3.The employees learned of the layoff when they observeda notice containing a list of names posted at the timeclockas they checked out at the end of their shift at 3:30 in theafternoon. Individual notices were also attached to theirtimecards.Among the clamp department employees werefive who had voiced theirsentimentsat the meeting the daybefore.[[Also included in this group were Medina, atwhose home the union representative had met withemployees on two occasions, and Christine Arnold, whomMorales knew to be Medina's niece.Alfonso Samaniego,who had been interrogated by Morales earlier thatmorning,and had admittedsigninga union card, was alsoamong those laid off. Cuellar immediately questionedMorales about the reason for her layoff. Morales told herthat the layoff was not of her doing, that it had been doneby the office. Under further questioning, Morales said,"You know why.It is onaccount of the union." 12Respondent firmly denies that the layoff of February 16was motivated by reasons other than business expediency.The timing of the layoff,itmaintains,was no more thancoincidence.That Respondent sustained a drastic decline in salesbetween November 1971 and January 1972, especially inDecember and January, can scarcely be gainsaid.13 Afterattaininga peak of $132,000 in October 1971, sales of castiron couplings declined to $32,000 in December, rising to$37,000 in January. During the corresponding period,Respondent continued to manufacture cast iron couplingsat substantially the same rate, resulting, according toRespondent, in a threefold increase in inventory fromapproximately 70,000 units, in August, to approximately217,000, in January. Respondent attributed the drasticRespondent's contention that Morales' threat of plant closure was merely aprediction of the probable consequence of unionization is rejectedi iHerrera,Cuellar, Ayala, Astorga, and Loera12AlthoughRespondent did not call Morales to refute Cuellar'stestimony,itchallenges her testimony regarding this statement on theground that Cuellar had failed to mention it in any of three separate pretrialaffidavits to Board agents In a fourth and final affidavit, however, obtainedby one of trial counsel for the General Counsel about a month before thehearing, she did relate the substance of this alleged conversationWhileCuellar's explanation of her failure to mention the conversation in herprevious affidavits, that she was either not asked about it by the agentsinvestigating the case or that it was her own private business, is notaltogether convincing,it isfound that her credibility has not been effectivelyimpeached, especially in the absence of a denial by Morales It is, therefore,found that Morales made the remark on this occasion as testified to byCuellarMoreover, the remark is consistent with the statement made byMorales to Herrera in December 1971, to the effect that Garrett Sr hadinstructedMorales to discharge any employee whom she heard talkingabout organizing a union The statement is also consistent with thestatement attributed to Walt Hansen, later detailed, when he told Quintero,an employee who sought to return to work after his layoff on February 16,decline in sales to unfair business practices by competitors,including disparagement of Respondent's product (whichRespondent admitted was not altogether unjustified), pricereduction, rejection by its customers of defective andunsatisfactory couplings, and incompatibility of its productfor use with pipe produced by foreign, as well as domestic,manufacturers.These factors, as they related to the decline in sales ofcast iron couplings, were discussed among top-levelmanagement, consisting of the Garretts, General ManagerEdward J. Loftus, and Plant Manager Jerry F. Hofberger,as late asFebruary 10 or 11, when they allegedly decidedon the layoff of February 16. The situation had become sodesperate, according to Respondent, that President Garrettcounseled abandoning this phase of the business. Introduc-tion of stricter quality control, however, as well as thedesign of a new cast iron coupling by Loftus andHofberger, which was compatible with products whichwere invading the market, and a 7-percent price reductionto meet competition, reversed the trend of declinein sales.Nevertheless, in January, Respondent laid off 15 employ-ees, including the entire second shift in the clampdepartment and about 6 in the rubber department of thepressroom. It should be noted, however, that Respondentnormallymade seasonal layoffs in January, due toinclement weather, when building construction was usuallycurtailed. It was not shown to what extent the layoffs inJanuary (5, 12, and 18) were due to seasonal factors.Respondent's exhibits, consisting mainly of the graphspreviouslymentioned, covered only the period fromAugust 1971 to January 1972. Under cross-examination,however, Garrett admitted that by February, for which noactual figures were introduced,saleshad at least doubledover the preceding month, and that between February andJune, monthly sales of iron couplings averaged $80,000, ascomparedwith $37,600, for January, and sales forFebruary in previous years of between $75,000 and$80,000.14It should be noted, too, that Respondent had reduced itsprice of cast iron couplings by January 15, and, thoughGarrett maintained that the actual price list was not in thehands of its customers until sometime in February, it isreasonable to assume that Respondent would not havedelayed notifying its customers of the price reduction untilthat under instructionsfrom Garrett Sr he couldreturnto work only onconditionthat he refrainfrom signing cards for the Union.13Accordingtographs,introduced in evidence,and prepared fromoriginal company records, whichwere madeavailable to' theGeneralCounsel,the following represents the volume of sales ofiron couplings fromAugust 1971 to January 1972, with the correspondingnumber ofproductionemployees duringthat periodDateSalesEmployees8/71$128,787.25869/7189,912.077710/71132,917.288311/7179, 347.238612/7132, 729.22841/7237,611.705214Garrett's testimony that official sales reports were not available untilthe 10th of the succeeding month has not been overlooked He conceded,however, that he could approximate the volume of sales without awaitingactual figures MISSION RUBBER CO.it could supply them with official price lists. By February,Respondent had also introduced its newly designed,compatible coupling. The salutary effect of this programwas soon reflected in the upsurge in sales of whichRespondent must surely have been aware well before theFebruary 16 layoff. Whether Respondent exercised goodbusiness judgment under the circumstances in deciding onthe layoff is, of course, not the issue. It may well be thatRespondent chose to reduce its inventory by curtailingproduction rather than speculate that the volumeof saleswould continue to be favorable. It was not shown to whatextent the inventory had been depleted when Respondentfirst began recalling laid-off employees 2 weeks later. Sincewe are called upon to decide the complex issue of mo-tivation, we cannot ignore all the relevant factors.It is undisputed that there had been three previouslayoffs in January 1972, the last, on January 18, alladmittedly before the Union appeared on the scene.Whether these layoffs were seasonal or due to theexigenciesof Respondent's operations, it can scarcely becontended that they were motivated by Respondent'sopposition to the self-organizational activities of itsemployees, which did not begin until early in February.The February 16 layoff, however, because ofits timing,stands on a different footing. At first impression, it wouldappear thatsince,with one or two exceptions, all the laid-off employees were recalled between March 3 and April 3,any inference of discriminatory motive in regard to thelayoff would be negated. It may be argued that,if,as iscontended,Respondent had laid off the employees inreprisal for their union affiliation, it is unlikely that itwould have recalled virtually all the employees whom itknew to be in favor of the Union. On the other hand, ashas been seen, the sharp increasein sales,which becameevident in February, presumably necessitated increasedproduction, and it is logicalto assumethatRespondentwould have recalled its laid-off employees rather thanattempt to recruit new and untested individuals.Manifest-ly,Respondent's decision was dictated by reasons ofexpediency.Moreover, Respondent could well have con-cluded that the layoff had served its purpose as an objectlesson,and that the employees, sufficiently chastened,would renounce the Union.There are other circumstances tending to support afinding of discrimination.With regard to the layoffs inJanuary,Respondent notified each of the employeesindividuallyseveraldays in advancein each instance.15 Inthe February,layoff, Respondent, without prior notice tothe affected employees, posted a list of those to be laid off,and attached individual notices to their timecards the veryday of the layoff. In fact, the evidence establishes that thelaid-off employees did not learn of the action until the endof their shift at 3:30 p.m. when they clocked out. Garrett'sisAccordingto the GeneralCounsel'switnesses,FloorladyMoralescalled eachof the employeesin her department to her desk and notifiedthemindividuallyof the layoffs.16The list of employees was prefaced by the following statement:NOTICERUBBER AND CLAMP DEPTSLAY OFF NUMBER 2The demand for our products has decreased further since our firstwinter lay off of Jan 18. This requires that we lay off more people.The following persons are laid off effective Feb 16th:39explanation, that he deliberately refrained from giving theemployees advance notice because of the adverse effect itmight have on their production in the interim,fails toexplain why the same reason did not obtain with regard tothe January layoffs, when, it is undisputed, advance noticewas, in fact, given. Nor does Garrett's explanation accountfor his failure to notify Floorlady Morales and PlantManager Hofberger of the layoff until the morning inquestion, considering his testimony that the decision hadbeen reached on February 10 or 11. Moreover, no reasonwas advanced for posting the names of the employees to belaid off, since each had been given an individual notice.This justifies the inference that Respondent utilized theposting as a warning to other employees of what unionadherents might expect in the future. The fact that the listof names was prefaced by a self-serving statement that thelayoffs were due to declinein salesdoes not, of course,establish this to be the fact.16It is significant that, with the exception of 2 employees inthe rubber department, the remaining 12 laid off were allclamp department employees. At the meeting the daybefore, Floorlady Morales learned for the first time that,contrary to her previous impression, the organizationalactivity had been initiated in her own department ratherthan in the rubber department. Leaving no doubt that sheregarded this an act of personal disloyalty, she announcedthat she intended to notify Garrett Sr. that the clampdepartment employees had been responsible for bringingthe Union into the plant.What is more significant, however, is that within a day ortwo after the layoff, Respondent hired three employees forthe clamp department. According to the uncontradictedtestimony of Minnie Madrigal, a spotwelder in the clampdepartment, who, incidentally, was not among those laidoff,'7 Joyce Ray and Maria Cervantes were hired as "gun"operators and Yolanda Nerey as a spotwelder, all in theclamp department, the day after the layoff or soonafterward. Both Nerey and Cervantes had been previouslyemployed by Respondent, Nerey having worked there untilabout 2 weeks before the February layoff. In addition,according to Madrigal, on about March 15, well before thelastof the laid-off employees had been reinstated,Respondent hired two new employees, Pedro Piceno andDolores Gonzales.18The record further discloses that, despite Respondent'sposition, that at the time of the February layoff its purposewas to curtail production and reduce its excessive invento-ry, it was actually urging the remaining clamp departmentemployees to increase production. Thus, according toKathyMacias, a spotwelder, about a week after theFebruary layoff, Morales told her that she would have tospeed up her production because output was lagging. Inanother discussion Morales told Macias that,as she was17Madrigal's length of service dated fromJuly 8.1968, some 6 monthsless than AssistantFloorladyThompson, who had the longest service in thedepartment. Since Respondent contends that it attempted to make thelayoffs according to length of service,with exceptions related to itsoperating requirements,in view of Madrigal's experience and competence, itisnot surprising that Respondent did not lay her off despite her knownunionsympathy.isThe record does not disclose what jobs these two employees werehired to perform,but evidently they were assigned to the clamp department. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDwell aware, she, Morales, was in trouble because of theUnion, and that she would have to assign Maciasadditional duties because she was earning more than theother girls.Macias reluctantly agreed. Morales returnedlater and told her that she was making her responsible forchanging and setting tips on the welding equipmentwhenever necessary. Thereafter,Morales also assignedMacias to work on assembly, in addition to her otherduties. There was also evidence that, following the layoff,employees in the clamp department were shifted around tovanousjobs.On March 2, before Respondent recalled any of the laid-off employees, Morales criticized Madrigal for not workinghard enough, for slowing down production and urging thegirls in the clamp department to do the same. Morales toldher that if she did not convince the girls to get outproduction, she would "take further steps."Madrigaldenied engaging in a slowdown or urging the others to doso,and defied Morales to fire her because she was notresponsible for any slowdown. Madrigal protested that shehad been working harder than ever, that the girls werebeing overworked, and called attention to the shortage ofhelp, reminding her that one of the women had beendisabled due to a back condition.19 Considering Respon-dent's contention that the layoff was caused by the drasticdecline in sales and the corresponding increase in invento-ry,Morales' efforts to obtain increased production furtherimpugns Respondent's motive for the layoff.It is of further significance that, although Respondenthad never followed seniority in effecting layoffs prior tothe February layoff, in the most recent layoff, on advice ofcounsel, it undertook to follow seniority as far as practical.Nevertheless, in instances where it decided that strictsenioritymight deprive it of its most experienced andversatile employees, such as machine operators, welders,and the like, it disregarded strict seniority. Yet, despite thispolicy,Respondent laid off Loera and Samaniego, bothmachine operators. Herrera, a spotwelder whose length ofservice in the clamp department dated from March 24,1969, fifth longest in point of service, whom Morales hadadmittedly suspected of having instigated the unionactivity,was also among those laid off. Respondent'scontention that she was merely an assembler, incapable ofoperating other equipment, is contradicted by the credibleand mutually corroborative testimony of Herrera andMacias, her fellow-employee, as to the wide variety of jobsshe actually performed.Ayala, initially hired on January 7, 1969, was the fourthlongest in point of service and had never previously beenlaid off. Though working as a packer at the time of thelayoff, she, too, had worked at a wide variety of jobs in theclamp department. On the other hand, Alfredo Rodriguez,a packer with less service than Ayala, was retained.Astorga, an experienced welder, who testified, withoutcontradiction, thatMorales had assured her long beforethe advent of the Union that she would never be laid offdue to decline in production, was also laid off. She hadbeen one of the outspoken union advocates at the meeting19During this encounter,Morales accused Madrigal and her husband ofbeing "union leaders"and told her that she had witnesses to prove itWhenMorales named Eusebio Quintero as the source of her information,the day before. Although originally hired in May 1968,Astorga's employment was interrupted twice for maternityreasons.ThatRespondent,nevertheless,regarded her asone of its senior employees in point of service is suggestedby the fact that Respondent had at first considered her tobe eligible for 2 weeks'vacation but later reconsidered anddenied her any vacation whatever.Finally,itseems more than coincidence that Francis(Aldarte) and Marquez, the two employees who indicatedat the meeting the day before that they were not in favor ofthe Union, were not laid off.Mention should also be made of an incident whichoccurred about the first week in April, after most of thelaid-off employees had been recalled. Eusebio Quintero, amill room employee who had not been recalled,went to theplant and spoke to Walt Hansen,working foreman in themill room. Hansen asked Quintero whether he was workingand wanted to'return to the plant. Quintero said that hewished to return, and Hansen said that he would take it upwithGarrett Sr. and let him know on Monday. OnMonday, April 3, Quintero called Hansen to find out if adecision had been reached.Hansen told Quintero thatGarrett had instructed him to reinstate Quintero only if heagreed not to sign up with the Union. Quintero agreed,stating that all he wanted was to return to work.Hansentold him to call next day to find out definitely whether hewas to be reinstated. Next evening,Hansen confirmed toQuintero that Garrett had agreed to his reinstatement, andagain warned him against signing up with the Union.Quintero was thereupon reinstated on Thursday, April 6.Although Hansen did not testify, and Quintero's testimo-ny stands uncontradicted,Respondent denies that Hansenwas a supervisor within the meaning of the Act. The recordestablishes, however,thatHansen,though designated byRespondent as a working foreman, was in complete chargeof the mill room and the highest paid employee in thatdepartment. Although he performs work himself, such asmixing ingredients,he assignswork to the employees in thedepartment, responsibly directs them in their work tasks inmore than a routine manner, has authority effectively torecommend hiring and discharge of employees andgranting time off,and, according to General ManagerLoftus, his recommendations are accorded great weight. Itis found that Hansen was a supervisor within the meaningof the Act, and that hisstatementstoQuintero areattributable to Respondent. The fact that Hansen inter-viewedQuintero about returning to work and, afterconferring with Garrett,Sr.,accomplished his reinstate-ment, is persuasive evidence of his supervisory status.It is, therefore, found that Hansen's remarks to Quintero,in which he exacted a promise from him to refrain fromengaging in union activity as a condition of reinstatement,furnish additional support for the conclusion of unlawfulmotivation for the February 16 layoff. It is further foundthat, by such remarks, Respondent has also interfered with,restrained,and coerced employees in the exercise of rightsguaranteed under the Act, in violation of Section 8(a)(1).On the basis of the foregoing findings of fact,and uponMadrigal challenged her to have Quintero confront her. Morales said thatthat would not be necessary,that Quintero had also given the informationto Plant Manager Hofberger 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell aware, she, Morales, was in trouble because of theUnion, and that she would have to assign Maciasadditional duties because she was earning more than theother girls.Macias reluctantly agreed. Morales returnedlater and told her that she was making her responsible forchanging and setting tips on the welding equipmentwhenever necessary. Thereafter,Morales alsoassignedMacias to work on assembly, in addition to her otherduties. There was also evidence that, following the layoff,employees in the clamp department were shifted around tovarious jobs.On March 2, before Respondent recalled any of the laid-off employees, Morales criticized Madrigal for not workinghard enough, for slowing down production and urging thegirls in the clamp department to do the same. Morales toldher that if she did not convince the girls to get outproduction, she would "take further steps."Madrigaldenied engaging in a slowdown or urging the others to doso,and defied Morales to fire her because she was notresponsible for any slowdown. Madrigal protested that shehad been working harder than ever, that the girls werebeing overworked, and called attention to the shortage ofhelp, reminding her that one of the women had beendisabled due to a back condition.19 Considering Respon-dent's contention that the layoff was caused by the drasticdecline in sales and the corresponding increase in invento-ry,Morales' efforts to obtain increased production furtherimpugns Respondent's motive for the layoff.It isof further significance that, although Respondenthad never followed seniority in effecting layoffs prior tothe February layoff, in the most recent layoff, on advice ofcounsel, it undertook to follow seniorityas far aspractical.Nevertheless,in instanceswhere it decided that strictsenioritymight deprive it of its most experienced andversatile employees, such as machine operators, welders,and the like, it disregarded strict seniority. Yet, despite thispolicy,Respondent laid off Loera and Samaniego, bothmachine operators. Herrera, a spotwelder whose length ofservice in the clamp department dated from March 24,1969, fifth longest in point of service, whom Morales hadadmittedly suspected of having instigated the unionactivity,was also among those laid off. Respondent'scontention that she was merely an assembler, incapable ofoperating other equipment, is contradicted by the credibleand mutually corroborative testimony of Herrera andMacias, her fellow-employee, as to the wide variety of jobsshe actually performed.Ayala, initially hired on January 7, 1969, was the fourthlongest in point of service and had never previously beenlaid off. Though working as a packer at the time of thelayoff, she, too, had worked at a wide variety of jobs in theclamp department. On the other hand, Alfredo Rodriguez,a packer withlessservicethanAyala,was retained.Astorga, an experienced welder, who testified, withoutcontradiction, thatMorales had assured her long beforethe advent of the Union that she would never be laid offdue to decline in production, was also laid off. She hadbeen one of the outspoken union advocates at the meeting19During this encounter, Morales accused Madrigal and her husband ofbeing "union leaders" and told her that she had witnesses to prove it. WhenMorales named Eusebio Quintero as the source of her information,the day before.Althoughoriginally hired inMay 1968,Astorga's employment was interrupted twice for maternityreasons.ThatRespondent,nevertheless,regarded her asone of its senior employees in point of service is suggestedby the fact that Respondent had at first considered her tobe eligible for 2 weeks'vacation but later reconsidered anddenied her any vacation whatever.Finally,itseems more than coincidence that Francis(Aldarte)and Marquez,the two employees who indicatedat the meeting the day before that they were not in favor ofthe Union,were not laid off.Mention should also be made of an incident whichoccurred about the first weekin April,after most of thelaid-off employees had been recalled.Eusebio Quintero, amill room employee who had not been recalled,went to theplant and spoke to Walt Hansen,working foreman in themill room.Hansen asked Quintero whether he was workingand wanted to return to the plant.Quintero said that hewished to return,and Hansen said that he would take it upwithGarrettSr.and let him know onMonday. OnMonday, April 3,Quintero called Hansen to find out if adecision had been reached.Hansen told Quintero thatGarrett had instructed him to reinstate Quinteroonly if heagreed not to sign up with the Union.Quintero agreed,stating that all he wanted was to return to work.Hansentold him tocall next dayto find out definitely whether hewas to be reinstated.Next evening,Hansen confirmed toQuintero that Garrett had agreed to his reinstatement, andagain warned him against signing upwith the Union.Quintero was thereupon reinstatedon Thursday, April 6.AlthoughHansen did not testify,and Quintero's testimo-ny stands uncontradicted,Respondent denies that Hansenwas a supervisor within the meaning ofthe Act. The recordestablishes,however,thatHansen,though designated byRespondent as a working foreman,was in complete chargeof the mill room and the highest paid employee in thatdepartment.Although heperforms work himself, such asmixing ingredients,he assigns work to the employees in thedepartment,responsibly directs them in their work tasks inmore than a routine manner,has authorityeffectively torecommend hiring and discharge of employees , andgranting time off,and, according to General ManagerLoftus,his recommendations are accorded great weight. Itis found that Hansen was a supervisor within the meaningof the Act,and that his statements to Quintero areattributable to Respondent.The fact that Hansen inter-viewedQuintero about returning to work and, afterconferringwithGarrett,Sr., accomplished his reinstate-ment, is persuasive evidence of his supervisory status.It is, therefore, found that Hansen's remarks to Quintero,inwhich he exacted a promise from him to refrain fromengaging in union activity as a condition of reinstatement,furnish additional support for the conclusion of unlawfulmotivationfor the February 16 layoff.It is further foundthat,by suchremarks,Respondent has also interfered with,restrained,and coerced employees in the exerciseof rightsguaranteed under the Act, in violation of Section 8(a)(1).On the basis of the foregoing findings of fact,and uponMadrigal challenged her to have Quintero confront her. Morales said thatthat would not be necessary,that Quintero had also given the informationto Plant Manager Hofberger. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDNOTICEUNION MEN HAVE BEEN AROUND OURPLACE TRYING TO GET CARDSSIGNED. DONOT SIGN. YOUR COMPANY IS AGAINST IT.Upon learning of this, the General Counsel moved toamend the complaint to allege this conduct to be furtherviolative of Section 8(a)(1). There was no evidence as towho had distributed the notices or of the circumstancesunder which this had been done.Although Respondent'scounsel was evidently taken by complete surprise, andrepresented that he had not been consulted beforehand,had had no prior knowledge of this activity,and assertedthat the principal management representatives had beenpresent at the hearing,he,nevertheless,assumed fullresponsibility on behalf of his client for the action.Whileexpressing some reservation as to the illegality of theconduct,he agreed to have Respondent repudiate thenotice by appropriate means. In light of Respondent'sother similar acts of interference,the notice can hardly beregarded as protected free speech.It is, therefore, foundthat,by theconduct described,Respondent has engaged inadditional acts of interference,restraint,or coercion. Sincethere has been no showing that Respondent has taken anyaction to disavow or repudiate its conduct in this regard, itwill be recommended that it be required to take appropri-ate action.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record, I make the following conclusions oflaw:1.Mission Rubber Company, Inc., Respondent herein,is,and at all times material herein has been, an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Local 585, United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatonly laying off 14-employees, namedin the complaint, on February 16, 1972, and thereafterfailing to recall all said employees until various datesbetween March 3 and April 6, 1972, and by discriminatori-ly transferring Francisca Gutierrez on February 17, 1972,from her regular work area and position to another work21Respondent contends that, with one or two exceptions, all employeeslaid off on February 16 were recalled between March 3 and April 3 Directevidence of the dates of reinstatement was offered only with regard to aboutarea and position, and failing to restore her to her formerwork area and position, and thereafter on February 24,1972, discharging said employee, all because of their unionand concerted activities to discourage membership in alabor organization,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3),thereby interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed in Section 7, inviolation of Section 8(a)(1) of the Act.4.By unlawfully interrogating employees concerningtheir union and concerted activities, threatening them withreprisals,engaging in and creating the impression ofengaging in surveillance, and by the other acts andconduct, as found above, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The unfair labor practices found above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, it will be recommended that Respondent berequired to cease and desist from such practices and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.In view of the nature and extent of the unfair laborpractices in which Respondent has been found to haveengaged, and to effectuate the policies of the Act, it willalso be recommended that Respondent be required tocease and desist from engaging in any other unfair laborpractices.Having found that the 14 employees named in thecomplaint, as shown in the appendix, were discriminatorilylaid off on February 16, 1972, and were not reinstated untilvarious dates between March 3 and April 6, 1972, it will berecommended that Respondent make each of said employ-ees whole for any loss of pay such employees may havesustained by reason of the discrimination against themfrom the date each such employee was laid off until thedate of reinstatement, together with interest; that Respon-dent offer any of said 14 employees who have not alreadybeen reinstated21 immediate and full reinstatement to suchemployee's former job, or, if such job no longer exists to asubstantially equivalent job without prejudice to suchemployee's seniority and other rights and privileges, andmake any such employees whole for any loss of pay theymay have suffered by reason of such discrimination fromthe date of said layoff on February 16, 1972, to the date ofreinstatement or offer of reinstatement, as the case may be,and offer immediate and full reinstatement to FranciscaGutierrez to her former job, or if such job no longer exists,to'a substantially equivalent job, without prejudice to herseniority and other rights and privileges, and make herwhole for any loss of pay she may have suffered by reasonof the discrimination against her from February 24, 1972,the date of her discharge, to the date in June 1972, whenhalf the laid-off employees The above provision is intended to cover anyemployees who may not actually have been previously reinstated MISSION RUBBER CO.43she was reinstated, without prejudice to her seniority orother rights and privileges, with backpay computed inaccordance with the Board's formula inF.W.WoolworthCompany,90 NLRB 289, together with interest at the rateof 6 percent per annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10 (c) of the Act, I hereby issue the followingrecommended: 22ORDERMissionRubber Company, Inc., a corporation, itsofficers, agents, successors and assigns shall:1.Cease and desist from:(a)Discriminating in regard to the hire or tenure ofemployment or any term or condition of employment ofany employee by discharging, laying off or in any othermanner discriminating in regard to the hire or tenure ofemployment or any other term or condition of employmentof its employees to discourage membership in a labororganization.(b) Interrogating employees concerning their unionmembership or affiliation or other protected concertedactivities, threatening them with reprisal therefor, engagingin, soliciting them to engage in or creating the impressionthat it has engaged in surveillance of union or protectedconcerted activities of employees.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer any of the 14 named employees, who have notpreviously been reinstated, immediate and full reinstate-ment to their respective former jobs, or if those jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights and privileges,and offer Francisca Gutierrez immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantiallyequivalent job,without prejudice to herseniority or other rights and privileges.(b)Make each of said 14 named employees, includingany who have not been previously reinstated, whole forany loss of earnings such employees may have sustained byreason of Respondent's discrimination against them bypayment of the sum of money each would have earnedfrom the date of the discrimination against them onFebruary 16, 1972, to the date of offer of reinstatement orto the date of actual reinstatement,as the case may be, lessnet earningsof each such employee during such period.Make said Francisca Gutierrez whole for any loss ofearnings she may have suffered as a result of Respondent'sdiscrimination against her as set forth in The Remedysection herein.Loss of earnings shall be computed in themanner set forth in the section entitled "The Remedy."(c)Rescind the notice distributed to employees on July19,1972, and notify employees of such rescission bywritten notices attached to their timecards.(d) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary oruseful to determine or compute the amount of backpay dueif any.(e)Post at its plant and office in Whittier, California,copiesof the attached notice marked "Appendix." 23Copies of the notice on forms provided by the RegionalDirector for Region 21, after being signed by a dulyauthorized representative of Respondent, shall be postedimmediately upon receipt thereof andmaintainedby it fora period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that such notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.24IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.12 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,andrrecommendedOrderherein shall, asprovided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.23 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrderof theNational LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board."24 In theevent that this recommendedOrder is adopted bythe Boardafter exceptions have been filed, this provisionshall be modified to read:"NotifytheRegional Director for Region 21, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith."